 In the Matter of THE BUCKEYE COAL COMPANY, EMPLOYERandUNITED CLERICAL, TECHNICAL AND SUPERVISORY EMPLOYEES UNIONOF THE MINING INDUSTRY, DIVISION OF DISTRICT 50, UNITED MINEWORKERS OF AMERICA, PETITIONERCase No. 6-R-1496SUPPLEMENTAL DECISIONANDORDERApril 15, 1947On January 9, 1947, following a prehearing election which waswon by the Petitioner, the National Labor Relations Board issued aDecision and Certification of Representatives 1 in the above-entitledmatter, certifying the Petitioner as the collective bargaining repre-sentative of a unit of coal mine supervisors. In its Decision the Boardheld that, notwithstanding the seizure of its mines by the UnitedStates Government under the authority of Executive Order 9728,2 theEmployer remained subject to the National Labor Relations Act andthe Board's jurisdiction.On March 19, 1947, the Employer filed amotion requesting the Board to withdraw its certification and to dis-miss the petition on the ground that in the recentLewiscase,3 theSupreme Court has held that the United States Government is theemployer of the workers in the mines during the period of govern-mental possession and that, therefore, the Board is without jurisdic-tion.The Employer has also requested oral argument. Subsequently,however, it waived oral argument and submitted a memorandum oflaw in lieu thereof.For the reasons stated in the Supplemental Decision in theFordCollieriescase (73 N. L. R. B. 400), issued this day, we shall denythe Employer's motion.ORDERIT IS HEREBY ORDERED that the Employer's "Motion to WithdrawCertification and to Dismiss Petition for Certification" be, and ithereby is, denied.MR. JAMES J. REYNOLDS, JR., took no part in the consideration ofthe above Supplemental Decision and Order.171 N.L.R B 14942 11 F R 5593.3United States v. United Mine Workers of America, 67S. Ct. 677.73 N. L. R. B, No. 78.405